
	

114 HR 1723 : Small Company Simple Registration Act of 2015
U.S. House of Representatives
2015-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 1723
		IN THE SENATE OF THE UNITED STATES
		July 15, 2015Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To direct the Securities and Exchange Commission to revise Form S–1 so as to permit smaller
			 reporting companies to use forward incorporation by reference for such
			 form.
	
	
 1.Short titleThis Act may be cited as the Small Company Simple Registration Act of 2015. 2.Forward incorporation by reference for Form S–1Not later than 45 days after the date of the enactment of this Act, the Securities and Exchange Commission shall revise Form S–1 so as to permit a smaller reporting company (as defined in section 230.405 of title 17, Code of Federal Regulations) to incorporate by reference in a registration statement filed on such form any documents that such company files with the Commission after the effective date of such registration statement.
		
	Passed the House of Representatives July 14, 2015.Karen L. Haas,Clerk
